                                UNITED STATES DISTRICT COURT                                             js-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-9647-JFW(JEMx)                                               Date: January 7, 2020

Title:        Richard Seyd, et al. -v- Ford Motor Company, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER GRANTING PLAINTIFFS’ MOTION TO
                                           REMAND [filed 12/11/19; Docket No. 13]

        On December 11, 2019, Plaintiffs Richard Seyd and Maura Vincent (collectively, “Plaintiffs”)
filed a Motion to Remand (“Motion”). On December 23, 2019, Defendants Ford Motor Company
and Los Feliz Ford, Inc., d/b/a Star Ford Lincoln (collectively, “Defendants”) filed their Opposition.
On December 30, 2019, Plaintiffs filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision without
oral argument. The hearing calendared for January 13, 2020 is hereby vacated and the matter
taken off calendar. After considering the moving, opposing, and reply papers, and the arguments
therein, the Court rules as follows:

        The Court’s Standing Order, filed November 14, 2019 (Docket No. 7), provides in relevant
part: “Within two days of the deadline for filing the Reply, each party shall lodge a Proposed
Statement of Decision, which shall contain a statement of the relevant facts and applicable law with
citations to case law and the record.” Standing Order, § 5(f). The deadline for filing the Reply was
December 30, 2019, and, thus, the deadline for filing the Proposed Statement of Decision was
January 2, 2020. See L.R. 7-10. Defendants failed to timely file and still have not filed the
required Proposed Statement of Decision.

        Pursuant to Local Rule 7-12, “[t]he failure to file any required document, or the failure to file
it within the deadline, may be deemed consent to the granting or denial of the motion . . . .” In
addition, the Standing Order expressly provides that the “[f]ailure to lodge the Proposed Statement
will result in the denial or granting of the motion.” Standing Order, § 5(f). Accordingly, pursuant to
Local Rule 7-12 and the Standing Order, Plaintiffs’ Motion is GRANTED for Defendants’ failure to
file the Proposed Statement of Decision. In addition, the Court has reviewed Plaintiffs’ Motion on
the merits and also GRANTS Plaintiffs’ Motion for the reasons set forth in Plaintiffs’ Motion and


                                              Page 1 of 2                          Initials of Deputy Clerk sr
Reply.

      Accordingly, Plaintiffs’ Motion is GRANTED, and this action is REMANDED to Los Angeles
Superior Court for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




                                        Page 2 of 2                      Initials of Deputy Clerk sr
